This action is brought to recover damages suffered by the plaintiff, when an automobile being driven by him ran at night into the rear of a truck of the defendant which was alleged to have been stopped upon the highway. No material corrections can be made in the finding. From it, it appears that the truck was stopped upon the plaintiff's right side of the highway, with the rear toward him and without any rear light or reflector as required by law; that at the place of the accident the concrete portion of the highway was sixteen to eighteen feet wide and there was a dirt shoulder upon the plaintiff's right about ten feet wide, with a line of telegraph poles running *Page 713 
along it, about six feet from the fence at the edge of the highway; that the shoulder was rough, not ordinarily used for travel, and had holes in it; that opposite the truck into which the plaintiff ran another truck belonging to the defendant was stopped, facing toward the plaintiff, with bright headlights; that the plaintiff was unable to see the truck with which he collided until he was about fifty feet away from it; that when he saw it he put on his brakes, but with the rear wheels of his car locked slid into it; and that he could not have passed in safety to the right of it. The trial court found the defendant negligent because of the fact that the truck was stopped upon the highway without any rear light, and found the plaintiff not guilty of contributory negligence. Both of these conclusions could be reasonably reached upon the facts found.
   There is no error.